Title: 13th.
From: Adams, John Quincy
To: 


       Townsend, and one or two more of my friends dined with me this day. He went in the afternoon to see Mrs. Emery, and found there, a Miss Taylor who came there last evening from Boston: she was going to Exeter, and as Townsend was going to take a ride; he proposed to go in company with her as far as the ferry. This Miss Taylor is handsome, and remarkably sociable; and although she has been in a declining State of health, for more than a year past, and came very lately from Halifax, to Boston merely to recruit her strength, yet by some unaccountable deception she looks in the finest bloom of Health. It seems indeed to be an uncommon felicity attending many young Ladies at this day, that they can enjoy all the benefits of ill health without, being much afflicted, with its cruel pains.
       We accompanied the Lady to Amesbury; and after seeing her into the boat took our leave. Returning home we stopp’d and drank tea with Mrs. Atkins. Mrs. Bass and Mr. Atkins had just arrived from Dunstable. I pass’d the evening with Townsend at Mrs. Hooper’s; but came home quite early, as I was somewhat fatigued by the last night’s expedition.
      